Citation Nr: 9908319	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Loyola University Community 
Law Center


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 Hearing Officer's 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the veteran's 
claim of entitlement to service connection for pes planus.

The Board further notes that, during the veteran's hearing 
before the undersigned Member of the Board in October 1998, 
his attorney appears to have raised the issue of whether a 
rating decision of May 1989 which denied service connection 
for pes planus was clearly and unmistakably erroneous.  As 
this matter has not been procedurally developed for appellate 
review, the Board refers it back to the RO for appropriate 
action.


REMAND

The veteran claims that his preexisting pes planus was 
aggravated by his period of active military service.  A 
review of the record, however, discloses that additional 
development is needed prior to adjudication by the Board.  
While the Board regrets the delay associated with this 
REMAND, this action is necessary to ensure that the veteran's 
claim is fairly adjudicated. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  A preexisting injury or disease will be considered 
to have been aggravated by active duty service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (1998).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  The burden of proof is 
on the government to rebut the presumption of sound condition 
upon entrance by showing that the disorder existed prior to 
service, and, if the government meets this requirement, it 
must then show that the condition was not aggravated in 
service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

In deciding a claim based upon aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

In the present case, the evidence reflects that the veteran 
suffered from pes planus which preexisted service.  The 
veteran's entrance examination report of June 1986 noted that 
the veteran suffered from asymptomatic moderate bilateral pes 
planus.  The evidence also shows that this preexisting 
condition was aggravated during service, as the veteran was 
discharged from service as a result of this condition.  In 
this regard, service medical records disclose that the 
veteran's pes planus became symptomatic in April and May of 
1988.  A Medical Board evaluation report dated in August and 
September 1988 noted that the veteran continued to suffer 
from painful plantar surfaces of both feet, with no relief 
from various modes of therapy.  The diagnosis was chronic 
symptomatic pes valgoplanus with uncontrollable pronation 
bilaterally, EPTE aggravated by time in service.  The Medical 
Board then indicated that the veteran was unable to perform 
his military duties to full capacity, and therefore the 
veteran was discharged from service.  

The evidence also shows that the veteran currently suffers 
from a bilateral foot disorder.  However, it is unclear 
whether this disorder constitutes the same disability as the 
veteran's preexisting pes planus.  In this respect, a VA 
examination report of April 1989 includes a diagnosis of 
second degree pes planus, with no significant findings 
reported.  More recently, however, treatment reports from 
Provident Hospital of Cook County dated from April to August 
1995 include the veteran's complaints of significant 
bilateral foot pain.  The diagnosis was "reflex sympathetic 
dystrophy of both feet secondary to old injury," with no 
mention of pes planus.  Thus, it is unclear whether this 
recently diagnosed disorder constitutes the same disability 
which the veteran suffered in service and resulted in his 
discharge.  As such, a medical opinion which reconciles these 
diagnoses would be helpful prior to further adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder, 
including a copy of this REMAND, should 
be referred to an appropriate medical 
examiner for review.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
recently diagnosed reflex sympathetic 
dystrophy of both feet constitutes the 
same disability as his preexisting pes 
planus which resulted in his military 
discharge; and if so, whether any 
worsening clearly and unmistakably 
constituted natural progression of the 
disorder, or whether such worsening 
constituted aggravation as a result of 
service.  The complete rationale for each 
opinion expressed should explicitly be 
set forth in a report.  The veteran need 
not be examined unless an examination is 
deemed necessary, in the judgment of the 
examiner, in order to provide the 
requested opinions.  In such a case, 
appropriate arrangements for an 
examination should be made.

2.  The RO should then review the 
examination report to determine if it is 
in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After completion of the foregoing, 
including accomplishment of any 
additional development indicated by the 
examiner, the RO should adjudicate the 
issue of entitlement to service 
connection for pes planus, in light of 
all the pertinent evidence of record and 
all pertinent legal authority. 

4.  If the determination remains 
unfavorable, the veteran and his attorney 
should be furnished a supplemental 
statement of the case, and be afforded 
the appropriate time period to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 3 -


